oOo on Dn A FF WD NH

BR Bb NO BK KH HN ND HN NO =| = RF Be RR Re Re El
oN NO UH BR BHD NB RF DllUlUlCCOCOClUlMDOUCULUN UO OULlCLWlUOOUUMNOOUUCULM CUD

Case 2:21-cr-00045-JCM-DJA Document 21_ Filed 08/04/21 Page 1 of 2

———FILED — — RECEIVED
——— ENTERED ————SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

AUG ~ 4 2021

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY en DEPUTY

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, 2:21-CR-045-JCM-DJA
Plaintiff, Final Order of Forfeiture
V.
WHITNEY ANN BARNES,
Defendant.

 

 

 

This Court found that Whitney Ann Barnes shall pay the in personam criminal
forfeiture money judgment of $18,400 pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18
U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p). Criminal
Information, ECF No. 4; Plea Agreement, ECF No. 6; Change of Plea, ECF No. 8;
Preliminary Order of Forfeiture, ECF No. 11.

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

The in personam criminal forfeiture money judgment amount of $18,400 complies
with Honeycutt v. United States, 137 S. Ct. 1626 (2017).

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
the United States recover from Whitney Ann Barnes the in personam criminal forfeiture
money judgment of $18,400 pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); 18
U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p).

///

 
So on DO UO Fe WO LH Fe

w Bb BD BK NH HO BP KH HN =| HR Be Be RF BP PSP Ee Sl
ao oN TO OO KB WD HS KF CO Oe AN DH Nn FSF WO KH KF @

 

Case 2:21-cr-00045-JCM-DJA Document 21 Filed 08/04/21 Page 2 of 2

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States

Attomey’s Office, Attention Asset Forfeiture Unit.

DATED pcg : , 2021.

A C. MAHAN
UNITED STATES DISTRICT JUDGE

 

 

 
